DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 April 2020 has been entered.
Claims amended: 1, 20
Claims cancelled: none 
Claims added: none 
Claims currently pending: 1-20
Response to Arguments
Applicant's arguments with respect to the prior art rejections under 35 U.S.C. § 102/103 with respect to claim 1 found in the previous office action are moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to  the claims.
Applicant argues that none of the prior art references teach "applying the at least one selected code and displaying a summary of the at least one applied selected code based on determining that the user has not started the checkout process of the e-commerce website" as claimed in claim 11. However, this argument is unpersuasive as McAuliffe teaches presenting these enticements "as the user continues to shop" and "prior to completion of the shopping experience" in at least 0041 and that the "consumer can continue to shop", "thereby allowing shopping and the offering of enticements to continue until such time as the consumer chooses to complete the purchase transaction" in at least 0042 which corresponds to presenting the enticements based on determining that the user has not started the checkout process. In addition, Hudson teaches determining whether a user has started a checkout process in at least 0039 and Figure 8 and presenting a summary of coupons/offers in at least Figure 6. Therefore, the 
Applicant argues with respect to the amended claim language added to claim 20. However, these arguments are moot in view of the indication of allowable subject matter found within. None of the prior art references previously applied appear to specify predicting a likelihood of the user performing a modifying action on the items in a shopping cart and testing the predicted changes for discounts.
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hudson et al. (Pub. #: US 2017/0186027 A1) in view of McAuliffe et al. (Pub. #: US 2003/0004798 A1) in view of Johnson et al. (Pub. #: US 2014/0122203 A1) in view of Mashadi (Pub. #: US 2017/0148046 A1).
Claim 1:

A method for testing and applying codes to electronic shopping carts by a browser extension, comprising: 


(Hudson: "[0051] S102 corresponds to a list of one or more promotional codes, discount codes, coupon codes, or some combination thereof. For the purpose of clarity, the term 'codes' as used herein covers these different types of codes and any action(s) taken by a consumer to 
Hudson teaches determining whether a user has started a checkout process in at least 0039 and Figure 8 and presenting a summary of coupons/offers in at least Figure 6. Hudson does not appear to make explicit monitoring of a shopping cart for changes and performing an action in response to detecting a change. However, McAuliff teaches monitoring the items placed into an electronic shopping cart and providing enticements to purchase the items in at least Figure 4, 0019, 0029, 0034 ("…The enticement engine can monitor the electronic shopping cart…"), and 0036. McAuliff further teaches presenting these enticements "as the user continues to shop" and "prior to completion of the shopping experience" in at least 0041 and that the "consumer can continue to shop", "thereby allowing shopping and the offering of enticements to continue until such time as the consumer chooses to complete the purchase transaction" in at least 0042 which corresponds to presenting the enticements based on determining that the user has not started the checkout process.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hudson with the method of monitoring an electronic shopping cart and presenting enticements prior to performing a checkout process as taught by McAuliff. Motivation to do so comes from the knowledge in the art that initiating computations in advance of their need (i.e. during the checkout process) will result in a more timely response.
Hudson teaches that the processing could be performed on a server or within a browser extension in at least 0037 and 0093. Hudson does not appear to make explicit that the discount codes are tested in a separate session that copies the shopping cart. However, Johnson teaches 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shopping cart system of Hudson with the utilization of a separate session in order to check validity of coupon codes as taught by Johnson. Motivation to do so comes from the knowledge of one of ordinary skill in the art that separate sessions between the user and a merchant provide the advantage of being applicable for a multi-merchant shopping cart (Johnson: 0004).
Hudson does not appear to specify retrieving personal codes from a user's e-mail account from e-mails from e-commerce websites. However, Mashadi teaches a technique of obtaining shopping discount codes from a user's e-mail account via e-mail extraction in at least 0060, 0115, 0116, and 0189. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shopping cart system of Hudson with obtaining codes to test from a user's e-mail as taught by Mashadi. Motivation to do so comes from a manufacturer's desire to specifically target users with personalized coupons (Mashadi: 0012-0017).
Claim 2:
wherein the testing the codes with respect to the present content of the shopping cart includes, 
(Hudson: "[0051]…The list of code(s) may be intelligently arranged based on information about a consumer's shopping  cart and/or data previously collected about the effectiveness of the code(s). For example, the software system S104 may receive data from multiple consumers about the effectiveness of the code(s) (e.g., which codes, if any, were successful and the impact 
determining whether the present content has been tested before; and in response to determining the present content has been tested before, retrieving the valid codes from a memory.
(Hudson:  "[0080] The browser extension applies the code(s) to the electronic commerce platform by simulating submittal through the blank form feature (also referred to as a 'promotional code field') of the checkout interface. In some embodiments, the code(s) are applied by the browser extension in an optimized manner. For example, the browser extension may initially apply those codes that have previously been successfully applied by other consumers. As another example, the browser extension may initially apply those codes that have resulted in the largest savings for other consumers.")
Hudson teaches that the processing could be performed on a server or within a browser extension in at least 0037 and 0093. Hudson does not appear to make explicit that the discount codes are tested in a separate session that copies the shopping cart. However, Johnson teaches testing coupon/discount codes by initiating a purchase transaction "for each potentially-applicable coupon" in at least 0023, that the multi-merchant shopping cart system acts "on behalf of the user" in at least 0029 and 0030, that the multi-merchant shopping cart system contains a copy of the product information for products in the shopping cart including options in at least 0019, 0020 0039-0040.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shopping cart system of Hudson with the utilization of a separate session in order to check validity of coupon codes as taught by Johnson. Motivation to do so comes from the knowledge of one of ordinary skill in the art that separate sessions between the user and a merchant provide the advantage of being applicable for a multi-merchant shopping cart (Johnson: 0004).
Claim 3:

(Hudson: "[0079] As shown in FIG. 7C, the special interface element may also specify which code(s) are being tested at a given point in time. Here, for example, the application of CODE3 is being simulated by the computer-implemented system.", "[0080] The browser extension applies the code(s) to the electronic commerce platform by simulating submittal through the blank form feature (also referred to as a 'promotional code field') of the checkout interface. In some embodiments, the code(s) are applied by the browser extension in an optimized manner. For example, the browser extension may initially apply those codes that have previously been successfully applied by other consumers. As another example, the browser extension may initially apply those codes that have resulted in the largest savings for other consumers.")
Hudson teaches that the processing could be performed on a server or within a browser extension in at least 0037 and 0093. Hudson does not appear to make explicit that the discount codes are tested in a separate session that copies the shopping cart. However, Johnson teaches testing coupon/discount codes by initiating a purchase transaction "for each potentially-applicable coupon" in at least 0023, that the multi-merchant shopping cart system acts "on behalf of the user" in at least 0029 and 0030, that the multi-merchant shopping cart system contains a copy of the product information for products in the shopping cart including options in at least 0019, 0020 0039-0040.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shopping cart system of Hudson with the utilization of a separate session in order to check validity of coupon codes as taught by Johnson. Motivation to do so comes from the knowledge of one of ordinary skill in the art that separate sessions between the user and a merchant provide the advantage of being applicable for a multi-merchant shopping cart (Johnson: 0004).
Claim 4:
wherein the testing the codes on the cloned shopping cart in the shadow session to determine the valid codes includes: determining whether at least one code of the codes has not been tested; in response to determining that the at least one code of the codes has not been tested, selecting a code of the at least one code that has not been tested; and applying the code to the cloned shopping cart in the shadow session to determine whether the code is a valid code.
(Hudson: 0051, 0079, 0080)
Claim 5:
wherein the applying the code to the cloned shopping cart in the shadow session to determine whether the code is the valid code includes: transmitting a request to apply the code to the cloned shopping cart in the shadow session to the e-commerce website; receiving a response from the e-commerce website; and processing the response from the e-commerce website to determine whether the code is the valid code.
(Hudson: 0051, 0079, 0080, "[0081] If the browser extension discovers multiple functioning codes, the browser extension will generally apply the code that saves the consumer the most money. FIG. 7D depicts the checkout interface after one or more codes have been applied to item(s) selected for purchase by the consumer. Here, for example, the browser extension has applied a single code that results in a savings of $45.14. One skilled in the art will recognize that the browser extension may also apply combinations of multiple codes in order to identify the best combination of one or more codes. That is, the browser extension may "stack" codes whenever possible.")
Claim 6:
wherein the processing the response from the e- commerce website to determine whether the code is the valid code includes: parsing marked up data and/or formatted data of the response; extracting transaction data from the parsed marked up data and/or formatted data; and determining transaction results based on the extracted transaction data, the transaction results including information indicating whether the code is the valid code.
(Hudson: 0051, 0079-0081, and 0091)
Claim 7:
wherein when the information indicates the code is the valid code, the transaction results further include information regarding discounts, shipping information, and/or other transaction details.
(Hudson: Figure 3)
Claim 8:
wherein the selecting the at least one of the valid codes as the at least one selected code based on the result of the testing the codes includes: performing a selection algorithm to select the at least one selected code, or displaying a summary of the valid codes to the user and receiving a user input selecting the at least one selected code.
(Hudson: "[0071]…In some embodiments, the computer-implemented system applies the codes in a prioritized manner, evaluates the success or failure of the application of each code, and/or selects an optimal set of one or more codes to apply to create the final state. Depending on information controlling the application of codes to a specific electronic commerce platform (e.g., accessible through a specific website), some embodiments of the computer-implemented system use one or more of these steps to create the final state of a shopping cart on one merchant's website while applying a different one or more of these steps to create the final state of a shopping cart on another merchant's website.")
Claim 9:
wherein the performing the action based on the status and the at least one selected code further includes in response to determining that the user has started the checkout process of the e-commerce website, displaying a menu to the user to apply the at least one selected code.
(Hudson: "[0039] Second, as the consumer navigates the merchant's website, the browser extension can continue to analyze the content of each webpage to determine whether the consumer has initiated the payment process. More specifically, the browser extension can monitor whether the consumer has accessed the checkout interface…" and Figure 8)
Claims 10:

(Hudson: Figure 8A)
Claim(s) 11-19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hudson et al. (Pub. #: US 2017/0186027 A1) in view of McAuliffe et al. (Pub. #: US 2003/0004798 A1) in view of Johnson et al. (Pub. #: US 2014/0122203 A1).
Claim 11:
A system for testing and applying codes to electronic shopping carts, the system comprising: a memory storing instructions; and a processor executing the instructions to perform a process of a browser extension, the process including:
(Hudson: plug-in for a browser in 0005 and computer instructions in 0092)

in response to detecting a change to the shopping cart, testing codes with respect to a present content of the shopping cart to determine valid codes by:

obtaining the codes; and testing the codes on the cloned shopping cart in the shadow session to determine the valid codes, the codes being associated with the e-commerce website;
selecting at least one of the valid codes as at least one selected code based on a result of the testing the codes;


(Hudson: "[0051] S102 corresponds to a list of one or more promotional codes, discount codes, coupon codes, or some combination thereof. For the purpose of clarity, the term 'codes' as used herein covers these different types of codes and any action(s) taken by a consumer to access a different price for some or all of the items the consumer is considering purchasing…", 0052, 0053, "[0054] S105 corresponds to the process by which the software system S104 interfaces with one or more electronic commerce platforms associated with the e-commerce websites SlOl in order to systematically apply the code(s) S102 on behalf of the consumer. Thus, the process embodied by S105 combines the code(s) S102 and the configuration instructions S103 with the control logic embodied in the software system S104 to manipulate the e-commerce websites SlOl in a desired manner to achieve the desired results as set forth by the software system S104.", 0055)
Hudson teaches determining whether a user has started a checkout process in at least 0039 and Figure 8 and presenting a summary of coupons/offers in at least Figure 6. Hudson does not appear to make explicit monitoring of a shopping cart for changes and performing an action in response to detecting a change. However, McAuliffe teaches monitoring the items placed into an electronic shopping cart and providing enticements to purchase the items in at least Figure 4, 0019, 0029, 0034 ("…The enticement engine can monitor the electronic shopping cart…"), and 0036. McAuliffe further teaches presenting these enticements "as the user continues to shop" and "prior to completion of the shopping experience" in at least 0041 and that the "consumer can continue to shop", "thereby allowing shopping and the offering of enticements to continue until such time as the consumer chooses to complete the purchase transaction" in at least 0042 which 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hudson with the method of monitoring an electronic shopping cart and presenting enticements prior to performing a checkout process as taught by McAuliff. Motivation to do so comes from the knowledge in the art that initiating computations in advance of their need (i.e. during the checkout process) will result in a more timely response.
Hudson teaches that the processing could be performed on a server or within a browser extension in at least 0037 and 0093. Hudson does not appear to make explicit that the discount codes are tested in a separate session that copies the shopping cart. However, Johnson teaches testing coupon/discount codes by initiating a purchase transaction "for each potentially-applicable coupon" in at least 0023, that the multi-merchant shopping cart system acts "on behalf of the user" in at least 0029 and 0030, that the multi-merchant shopping cart system contains a copy of the product information for products in the shopping cart including options in at least 0019, 0020 0039-0040.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shopping cart system of Hudson with the utilization of a separate session in order to check validity of coupon codes as taught by Johnson. Motivation to do so comes from the knowledge of one of ordinary skill in the art that separate sessions between the user and a merchant provide the advantage of being applicable for a multi-merchant shopping cart (Johnson: 0004).
Claim 12:
wherein the testing the codes with respect to the present content of the shopping cart includes, 
(Hudson: "[0051]…The list of code(s) may be intelligently arranged based on information about a consumer's shopping  cart and/or data previously collected about the effectiveness of the 
determining whether the present content has been tested before; and in response to determining the present content has been tested before, retrieving the valid codes from a memory.
(Hudson:  "[0080] The browser extension applies the code(s) to the electronic commerce platform by simulating submittal through the blank form feature (also referred to as a 'promotional code field') of the checkout interface. In some embodiments, the code(s) are applied by the browser extension in an optimized manner. For example, the browser extension may initially apply those codes that have previously been successfully applied by other consumers. As another example, the browser extension may initially apply those codes that have resulted in the largest savings for other consumers.")
Hudson teaches that the processing could be performed on a server or within a browser extension in at least 0037 and 0093. Hudson does not appear to make explicit that the discount codes are tested in a separate session that copies the shopping cart. However, Johnson teaches testing coupon/discount codes by initiating a purchase transaction "for each potentially-applicable coupon" in at least 0023, that the multi-merchant shopping cart system acts "on behalf of the user" in at least 0029 and 0030, that the multi-merchant shopping cart system contains a copy of the product information for products in the shopping cart including options in at least 0019, 0020 0039-0040.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shopping cart system of Hudson with the utilization of a separate session in order to check validity of coupon codes as taught by Johnson. Motivation to do so comes from the knowledge of one of ordinary skill in the art that separate sessions between the user and a 
Claim 13:
wherein the testing the codes with respect to the present content of the shopping cart further includes: in response to determining the present content has not been tested before, testing the codes on the clones shopping cart in the shadow session to determine the valid codes.
(Hudson: "[0079] As shown in FIG. 7C, the special interface element may also specify which code(s) are being tested at a given point in time. Here, for example, the application of CODE3 is being simulated by the computer-implemented system.", "[0080] The browser extension applies the code(s) to the electronic commerce platform by simulating submittal through the blank form feature (also referred to as a 'promotional code field') of the checkout interface. In some embodiments, the code(s) are applied by the browser extension in an optimized manner. For example, the browser extension may initially apply those codes that have previously been successfully applied by other consumers. As another example, the browser extension may initially apply those codes that have resulted in the largest savings for other consumers.")
Hudson teaches that the processing could be performed on a server or within a browser extension in at least 0037 and 0093. Hudson does not appear to make explicit that the discount codes are tested in a separate session that copies the shopping cart. However, Johnson teaches testing coupon/discount codes by initiating a purchase transaction "for each potentially-applicable coupon" in at least 0023, that the multi-merchant shopping cart system acts "on behalf of the user" in at least 0029 and 0030, that the multi-merchant shopping cart system contains a copy of the product information for products in the shopping cart including options in at least 0019, 0020 0039-0040.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shopping cart system of Hudson with the utilization of a separate session in order to check validity of coupon codes as taught by Johnson. Motivation to do so comes from the 
Claim 14:
wherein the testing the codes on the cloned shopping cart in the shadow session to determine the valid codes includes: determining whether at least one code of the codes has not been tested; in response to determining that the at least one code of the codes has not been tested, selecting a code of the at least one code that has not been tested; and applying the code to the cloned shopping cart in the shadow session to determine whether the code is a valid code.
(Hudson: 0051, 0079, 0080)
Claim 15:
wherein the applying the code to the cloned shopping cart in the shadow session to determine whether the code is the valid code includes: transmitting a request to apply the code to the cloned shopping cart in the shadow session to the e-commerce website; receiving a response from the e-commerce website; and processing the response from the e-commerce website to determine whether the code is the valid code.
(Hudson: 0051, 0079, 0080, "[0081] If the browser extension discovers multiple functioning codes, the browser extension will generally apply the code that saves the consumer the most money. FIG. 7D depicts the checkout interface after one or more codes have been applied to item(s) selected for purchase by the consumer. Here, for example, the browser extension has applied a single code that results in a savings of $45.14. One skilled in the art will recognize that the browser extension may also apply combinations of multiple codes in order to identify the best combination of one or more codes. That is, the browser extension may "stack" codes whenever possible.")
Claim 16:
wherein the processing the response from the e- commerce website to determine whether the code is the valid code includes: parsing marked up data and/or formatted data of the response; extracting transaction data from the parsed marked up data and/or formatted data; and 
(Hudson: 0051, 0079-0081, and 0091)
Claim 17:
wherein the selecting the at least one of the valid codes as the at least one selected code based on the result of the testing the codes includes: performing a selection algorithm to select the at least one selected code, or displaying a summary of the valid codes to the user and receiving a user input selecting the at least one selected code.
(Hudson: "[0071]…In some embodiments, the computer-implemented system applies the codes in a prioritized manner, evaluates the success or failure of the application of each code, and/or selects an optimal set of one or more codes to apply to create the final state. Depending on information controlling the application of codes to a specific electronic commerce platform (e.g., accessible through a specific website), some embodiments of the computer-implemented system use one or more of these steps to create the final state of a shopping cart on one merchant's website while applying a different one or more of these steps to create the final state of a shopping cart on another merchant's website.")
Claim 18:
wherein the performing the action based on the status and the at least one selected code further includes in response to determining that the user has started the checkout process of the e-commerce website, displaying a menu to the user to apply the at least one selected code.
(Hudson: "[0039] Second, as the consumer navigates the merchant's website, the browser extension can continue to analyze the content of each webpage to determine whether the consumer has initiated the payment process. More specifically, the browser extension can monitor whether the consumer has accessed the checkout interface…" and Figure 8)
Claim 19:
wherein the displaying the menu to the user to apply the at least one selected code includes: displaying a reload button in the menu; and in response to receiving a user input 
(Hudson: Figure 8A)
Allowable Subject Matter
	Claim 20 is allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621